DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment 3 shown in Figure 6 in the reply filed on 12/01/2021 is acknowledged. It is noted however, that claims 2 and 4-6 do not appear to be generic to embodiment 3 as shown in Figure 6. This is because claim 2 recites a multi-core fiber which corresponds to the multi-core fiber of embodiment 2 as shown in Figure 3. The multi-core fiber shown in Figure 3 is considered patentably distinct from the fiber bundle shown in Figure 6 with respect to embodiment 3. 
Since claims 4 and 5 are dependent upon claim 2, they would also correspond to embodiment 2 as shown in Figure 3.  Lastly, claim 6 recites a large-diameter core fiber having a core diameter of 100 µm or greater which is only described with respect to the disclosed embodiment 6. Therefore, claims 1, 3, and 7 have been constructively elected as reading upon the elected species of embodiment 3. 
Claims 2 and 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 02/04/2021 have all been considered and made of record (note the 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese patent document no. JP 2015-057628 A to NIPPON TELEGRAPH AND TELEPHONE CORP (hereinafter “Nippon”).  The Nippon document was provided by applicant(s) in the Information Disclosure Statement filed 02/04/2021 and includes an English translation. 


With respect to claim 7, Nippon further discloses a first jig (Fig. 1, (1)) including a recess curved in a longitudinal direction with respect to a coated optical fiber (3), and a holding portion/cavity (13) configured to hold the probe optical fiber according to claim 1 which inputs and outputs light to and from the coated optical fiber (3) provided with the bent part; and 
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon as applied to claim 1 above, and further in view of Patent No. 5,402,508 to O’Rourke et al. (“O’Rourke”).
With respect to claim 3, Nippon only differs in that he does not teach his probe optical fiber (4) is a fiber bundle in which a plurality of single-core fibers are bundled, and propagates the same light through cores of the plurality of single-core fibers and emits the light from the tip. O’Rourke, on the other hand, teaches a probe optical fiber (20) that is a fiber bundle in which a plurality of single-core fibers (32, 34) are bundled, and may propagate the same light through cores of the plurality of single-core fibers (32, 34) and emit the light from the tip (26).  See col. 3, lines 45-57 and col. 7, lines 31-41 of O’Rourke. In order to achieve an improved light coupling efficiency, the probe optical fiber (4) of Nippon would have configured as the probe optical fiber (20) of O’Rourke, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Nippon combined with O’Rourke.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, and 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, and 7 of copending Application No. 17/055,034 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-2017138342-A to UEMATSU et al. also appears to anticipate claim 1 but is not considered the most relevant prior art at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
December 7, 2021